Citation Nr: 0203408	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  99-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Status as a claimant for purposes of payment of 
Dependency and Indemnity Compensation (DIC) benefits.

2.  Status as a claimant for purposes of payment of accrued 
benefits based on a claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1972. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Providence, Rhode Island.  

The Board emphasizes that the decision herein denies the 
appellant's claims of entitlement to DIC and accrued benefits 
on the sole basis that, as a matter of law, she is not a 
proper claimant, specifically that she is not a "child" as 
defined by regulation.  For this reason, the Board finds it 
unnecessary to reach the merits of the underlying question of 
entitlement to service connection for the cause of the 
veteran's death.  As such, discussion of the merits of the 
cause of death claim is not included in this decision.



FINDINGS OF FACT

1.  The veteran was not married at the time of his death in 
July 1997.

2.  The appellant is the veteran's daughter.

3.  The appellant was over the age of 18 at the time of the 
veteran's death; she has not alleged and the record does not 
reflect that she was permanently incapable of self-support by 
the age of 18 or enrolled in an educational course of study 
at the time of the veteran's death and prior to attaining age 
23.

4.  The appellant has not shown that she paid for funeral, 
burial or other final expenses of the veteran.


CONCLUSIONS OF LAW

1.  The appellant does not meet the criteria of a claimant 
eligible for DIC benefits.  38 U.S.C.A. §§ 101(4)(A), 1310, 
1318 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.22, 3.312 
(2001).

2.  Accrued benefits, to include for the purposes of 
reimbursement of final expenses of the veteran, are not 
payable to the appellant.  38 U.S.C.A. §§ 101(4)(A), 5121 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability (as prescribed in Section 
11), the Secretary shall pay DIC to such veteran's surviving 
spouse, children, and parents.  38 U.S.C.A. § 1310; see 
38 C.F.R. § 3.312.  The Secretary shall also pay benefits to 
the surviving spouse and children of a deceased veteran in 
the same manner as if the veteran's death were service-
connected where a veteran was in receipt or entitled to 
receive compensation at the time of death for a service-
connected disability that was either continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, or, rated continuously for a 
period of not less than five years from the date of the 
veteran's service discharge or other release from active 
duty.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Periodic monetary benefits authorized under VA laws, to which 
an individual was entitled at his or her death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement will, 
upon the death of such person, be paid to specifically 
defined classes of individuals, to include the veteran's 
children if there is no surviving spouse.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The term child means a person who is unmarried and, i) who is 
under the age of 18 years; (ii) who, before attaining the age 
of 18 years, became permanently incapable of self-support; or 
(iii) who, after attaining the age of 18 years and until 
completion of education or training (but not after attaining 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution; and who is a legitimate 
child, adopted child or stepchild living in the household of 
the veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a) 
(2001).  See also 38 C.F.R. § 3.1000(d)(2).

If a claimant does not meet the eligibility criteria for a 
category specified under 38 C.F.R. § 3.1000, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).

Factual Background


The veteran died in July 1997, as a result of acute narcotic 
and ethanol intoxication.  VA received information as to the 
veteran's death approximately one week later.

By rating decision dated July 22, 1997, after the veteran's 
death, the RO granted service connection for post-traumatic 
stress disorder and assigned ratings as follows:  70 percent 
effective March 29, 1996 to April 6, 1997; 100 percent 
effective April 7, 1997 to July 31, 1997 (based on 
hospitalization); and, 70 percent effective August 1, 1997.  

In July 1997, the RO received an application for burial 
benefits from the funeral home handling the veteran's burial; 
VA paid the funeral home at the nonservice-connected rate.

In October 1997, the RO received an "Application for 
Reimbursement From Accrued Amounts Due a Deceased 
Beneficiary", and a completed "Application for Burial 
Benefits", both signed by the appellant's representative.  

A Report of Contact with the funeral home shows that the 
funeral/burial expenses were paid in part by VA and in part 
by the veteran's son.  The remainder were paid by welfare.

In March 1998, the RO received a claim of entitlement to DIC 
and accrued benefits signed by the appellant.

The appellant was born in November 1974 and attained the age 
of 18 in 1992.  She was not enrolled in a course of study at 
the time of the veteran's death and attained the age of 23 
later in 1997.  

The appellant testified at a hearing before the undersigned 
in August 2001.  She offered testimony as to the veteran's 
medical status, to include arguments relevant to the cause of 
his death as being related to service-connected disability.  
She indicated she may have paid some of the veteran's final 
expenses but was not sure.  She indicated she was not in 
school at the time she filed her claim or thereafter.  The 
undersigned held the record open for 60 days to allow the 
appellant to submit additional evidence; she did not do so.

Analysis

During the pendency of this appeal, but after the RO's most 
recent consideration of the issues on appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the appellant is not prejudiced by its 
consideration of the claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.  She have been notified as to the 
laws and regulations governing entitlement to accrued and DIC 
benefits, specifically laws and regulations pertinent to 
establishing eligibility as a "child" of the veteran, or 
other person eligible for reimbursement.  The RO has by 
information letters, rating actions and the statement of the 
case, advised the appellant of the evidence considered in 
connection with the appeal and of the evidence potentially 
probative of the claims throughout the procedural course of 
the claims process.  She has also been afforded the 
opportunity to testify at a hearing, and, at the time of her 
August 2001 hearing she was advised that she failed to meet 
the definition of "child" for VA accrued benefits or DIC 
purposes.  She was afforded an additional time period in 
which to submit evidence such as pertaining to any payment of 
final expenses of the veteran.  She has not since submitted 
or identified any evidence in support of her claims.  As the 
basis for the denials is that the appellant has not met the 
criteria to be eligible as a claimant for DIC or accrued 
benefits and has not identified evidence supporting such 
eligibility, the Board finds the all duties set out under the 
VCAA have been met relevant to the claims decided herein.  
A remand for adjudication by the RO would thus serve only to 
further delay resolution of the claims with no benefit 
flowing to the appellant.

The Board focuses on the statutory and regulatory language 
allowing for the payment of DIC and accrued benefits to 
certain classes of individuals.  Where a veteran is not 
survived by a spouse, his children are eligible to receive 
benefits, if they meet the regulatory definition of 
"child."  In this case, the veteran was not married at the 
time of his death and there is no surviving spouse at issue.  
He was survived by three offspring, one of whom is the 
appellant in this case.  The appellant had, however, already 
reached age 18 at the time of the veteran's death.  She does 
not argue that she was permanently incapable of self-support 
prior to attaining the age of 18 and there is no evidence to 
show such status.  Nor has she argued that she was enrolled 
in a course of study prior to turning 23 so as to be 
considered a child of the veteran for benefit purposes at the 
time of his death, and has in fact denied such enrollment.  
In short, she has put forth no evidence that she met the 
definition of a surviving child of the veteran at the time of 
his death.  The statutory and regulatory criteria governing 
entitlement to DIC and accrued benefits are clear and 
specific, and the Board is bound by them.  Pursuant to these 
criteria, there is no basis upon which to recognize the 
appellant as a surviving child of the veteran to warrant an 
award of DIC or accrued benefits.  As the law in this case is 
dispositive, the claims must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board continues to note that the appellant is not 
eligible for the payment of accrued benefits for the limited 
purposes of reimbursement as she has not provided any 
evidence that she shared in the funeral or other final 
expenses of the veteran.  At her hearing she indicated she 
was unsure.  She has, to date, neither submitted nor 
identified evidence that she paid any of the veteran's final 
expenses.  In fact, the evidence in the file shows that the 
funeral and burial expenses were paid by others.  Thus, she 
has not shown that she warrants benefits pursuant to 
38 C.F.R. § 3.1000(a)(4).  From the evidence she has 
submitted, the appellant does not meet the threshold 
requirement of being a qualified person to receive any 
possible accrued benefits for reimbursement purposes.  

The Board is without authority to grant benefits simply 
because the result may be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Court has held that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  As a matter of law, the appellant is not a claimant 
eligible for consideration of DIC or accrued benefits 
payments, see 38 C.F.R. §§ 3.57(a), 3.1000; Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

The appeal based on entitlement to DIC benefits is denied.

The appeal based on entitlement to accrued benefits, to 
include for the purposes of reimbursement of final expenses 
of the veteran, is denied.



		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

